Title: Nicholas P. Trist to James Madison, 17 October 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 Oct. 17. ’30
                            
                        
                        
                        In the hurry of folding last Sunday, the enclosed was omitted; and as it may be necessary to assure you, in
                            case of one of those collecting visits, which, from the loose manner in which newspaper accounts are generally &
                            in a great measure unavoidably kept, I know by experience one is liable to a repetition of,— I now enclose it. I have been
                            running over the essay on distress, and found in it many misprints, some of which are quite absurd.
                        I have the pleasure to inform Mrs Madison that Mrs Cutts & family, as well as our own, are well.
                            With usual adieux
                        
                        
                            
                                N. P. Trist
                            
                        
                    